DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments & IDS filed on 01/03/2022.
Claims 1-15 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2016/0132855), as disclosed by the applicant, and in view of Kim et al. (KR 101807205 A1).
Re Claims 1-4: Yamamoto teaches commodity sales data processing apparatus and method, which includes a storage unit {herein the dictionary file F2 stores the feature amounts of a plurality of commodities as data for collation. If a feature amount of a photographed commodity is calculated, then the CPU 31 collates the feature amount of the photographed commodity with the feature amount of each of commodities stored in the dictionary file F2} configured to store feature herein the image capturing section 44 is equipped with an image sensor such as a color CCD image sensor or a color CMOS image sensor} configured to output a plurality of images of a product placed on a product rack through a plurality of cameras (¶ 43+); an image feature point extraction module 11 configured to extract feature points of each image of the plurality of images output from the product recognition scanner 10module (¶ 19+); an image feature point matching module configured to calculate matching ratios {herein interpreted as a similarity degree between the commodity and each commodity registered in the dictionary file} between the feature points of the images extracted by the image feature point extraction module and feature points of the reference images stored in the storage unit (¶ 55-59+, 87+); and 15a product recognition module {herein object recognition module 13} configured to recognize the product positioned at the product recognition scanner module as a specific product using matching ratio information calculated by the image feature point matching module (¶ 19+).
Yamamoto fails to specifically teach a product rack through a plurality of cameras, wherein the rack is conveyor belt.
Kim et al. teaches unattended payment and method for controlling the device, which includes a product rack through a plurality of cameras, wherein the rack is conveyor belt (¶ 34+).
In view of Kim et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings Yamamoto a product rack through a plurality of cameras so as to provide means of transporting and tallied the scanned products to an endpoint of the checkout system for further packaging. 
Re Claim 5: Yamamoto as modified by Kim et al. teaches an apparatus, wherein the product recognition module performs recognition the product positioned at the product recognition scanner module as a specific product corresponding to a reference image having a highest matching ratio 
Re Claim 6: Yamamoto as modified by Kim et al. teaches an apparatus, wherein the image feature point matching module outputs matching ratio information about a product, which has a preset reference {herein a specific value} ratio or higher among the calculated matching ratios, to the product recognition module (¶ 24+).
Re Claim 7: Yamamoto as modified by Kim et al. teaches an apparatus, wherein the image feature point matching module determines that a plurality of products are present when different products are present within a preset error ratio based on a highest ratio value of the calculated matching ratios (¶ 109-110+).
Re Claim 8: Yamamoto as modified by Kim et al. teaches an apparatus, wherein the image feature point matching module outputs information about each of the plurality of products by inversely matching the feature points of the reference images stored in the storage unit with the feature points of the images used by the image feature point extraction 5module (13+, 99+).

Allowable Subject Matter
Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach
Re Claim 9: an image feature point management module configured to store a matching frequency for each feature 10point, which matches the feature point of the image extracted by the image feature point extraction module, of the feature points of the reference images stored in the storage unit and configured to classify the feature points of the reference images stored in the storage unit into groups according to at least one matching frequency criterion set in advance;
Re Claim 12: a barcode region detection module 5configured to select the image in which a product barcode is photographed among the plurality of images output from the product recognition scanner module and extract a product barcode region from the selected image, and a barcode recognition module configured to recognize a product barcode image extracted by the barcode region detection module as the barcode information, and 10the product recognition module recognizes the product positioned at the product recognition scanner module as a specific product having information which matches the barcode information, which is recognized by the barcode recognition module, among barcodes stored in the storage unit. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887